ORDER
WARDLAW, Circuit Judge.
Petitioner has filed a Petition for Writ of Habeas Corpus and Motion for Stay of Execution. Because the three judge panel consisting of Judges Thomas, Gould, and Bybee has jurisdiction over Appeal No. 08-99003 and petitioner’s execution is not “imminent,” the Petition for Writ of Habe-as Corpus and Motion for Stay of Execution is referred to the Clerk for determination by the three judge panel. See Cir. R. 22-2(c) (“Once a case is assigned to a death penalty panel, the panel will handle all matters pertaining to the case....”); Cir. R. 22-4(e) (“In all capital cases where petitioner seeks a stay of execution, the Clerk shall refer any motion for a stay of execution to the death penalty panel.”).
IT IS SO ORDERED.